DETAILED ACTION
Claims 52-71 are pending in the present application. A preliminary amendment was filed 02 February, 2021. Claims 1-51 were cancelled; and new claims 52-71 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 52, the limitation “identifying one or more topics related to the media asset” does not appear to be described clearly for generating supplemental media content. Note support for this feature can be found at page 1, paragraph 0002, topics (background of the invention). Also note paragraphs 0083-0084 genre or category information. However, the disclosure appears silent to the limitation as cited. Clarification is requested.
The limitations of independent claim 62 parallels claim 52 therefore it is rejected under the same rational. Claims 53-61, 63-71 are rejected based on dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 52, the claim is vague with respect to a search process.  Note at least figures 7-10 and 13.
The limitations of independent claim 62 parallels claim 52 therefore it is rejected under the same rational. Claims 53-61, 63-71 are rejected based on dependency.

Claims 52-61 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a processor or hardware device for implementing the method. Note support for this feature can be found at paragraphs 0049 and 0095 processors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 52-55, 57-58, 62-65, and 67-68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. US Patent 11,082,472 B2.

Regarding claim 52, Shah et al. teaches the following:
A method of generating supplemental media content for a media asset, [note:  Figure 7 (708), receive information request for supplemental information related to the customized content ] the method comprising: 
identifying one or more topics related to the media asset [note: column 7 lines 17-32, “the mechanism can identify one or more topics of interest to one or more users”; column 17 lines 1-20,  receiving identifying information; column 17 lines 57-63, user preferences can include topics; column 20 lines 5-25 “process 600 can identify one or more topics” ]; 
identifying as the supplemental media content a plurality of supplemental media content items, of a plurality of media content items associated with a user profile, related to the one or more identified topics of the media asset [note: column 20 lines 47-50, “process for presenting supplemental information related to customized content”; column 9 lines 47-60, user preferences associated with a user; column 18 line 32 user profile; column 21 lines 53-63 supplemental media content ]; 
combining each of the of the identified plurality of supplemental media content items into a combined supplemental media content item [note:  column 3 lines 54-61, “means for generating combined user preferences”; column 9 lines 22-25, identifying information may be combined ]; and 
generating for simultaneous consumption the media asset and the combined supplemental media content item including each of the identified plurality of supplemental media content items [note: Figure 7 (716) transmit a response for presenting the supplemental information; column 23 lines 30-37, “can be executed or performed substantially simultaneously where appropriate or in parallel to reduce latency and processing time” ].
Claim 53: The method of claim 52, wherein the combined supplemental media content item comprises a first supplemental media content item of a first multimedia type and a second supplemental media content item of a second multimedia content item that is different than the first multimedia type  [note: column 10 line 57 through column 11 line 5, means for associating multiple users with media device and identifying information].
Claim 54: The method of claim 52, further comprising: generating for display a list specifying each of the identified plurality of supplemental media content items of the combined supplemental media content item  [note: column 14 lines 1-4, a database or list for storing and displaying information].
Claim 55: The method of claim 52, wherein: the user profile is a first user profile of a first user, and identifying the supplemental media content item of the plurality of supplemental media content items as related to the one or more identified topics of the media asset further comprises: determining, based on the first user profile, a second user profile of a second user; and identifying, as a supplemental media content item of the plurality of supplemental media content items, a media content item, associated with the second user profile, that is related to the one or more identified topics of the media asset  [note: column 18 lines 25-50, collect information about a user, including user profile data; column 18 line 63 multiple sources; column 20 lines 5-28 and lines 47-50 topics, photos and social networking, presenting supplemental information].
Claim 57: The  method of claim 52, wherein identifying a supplemental media content item of the plurality of supplemental media content items as related to the one or more identified topics of the media asset comprises: determining a location referenced in the media asset; determining a physical location associated with a media content item that is associated with the user profile; and in response to determining the location referenced in the media asset matches the physical location associated with the media content item associated with the user profile, identifying the media content item as the supplemental media content item  [note: column 3 lines 62-67, means for detecting proximity; column 22 lines 1-42, topics related to customized content; column 19 lines 16-28, tracking technique and means for detecting proximity (i.e. location detection)].
Claim 58: The method of claim 57, wherein determining whether the location referenced in the media asset matches the physical location associated with the media content item associated with the user profile comprises determining whether the location referenced in the media asset is within a predetermined distance of the physical location associated with the media content item associated with the user profile  [note: column 3 lines 62-67, means for detecting proximity].

The limitations of claims 62-65 and 67-68 parallel claims 52-55 and 57-58; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 56 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US Patent 11,082,472 B2 in view of Saini et al. Towards Storytelling by Extracting Social Information from OSN Photo’s Metadata.

	Although Shah et al. teach the invention as applied to independent claims 52 and 62, they do not explicitly teach dependent claims 56 and 66, with respect to a trip. However, Saini et al. teach evaluating multimedia data from profiles to determine places visited together.
Claim 56: The method of claim 55, wherein determining, based on the first user profile, the second user profile of the second user comprises determining that the second user accompanied the first user on a trip to a location referenced in the media asset [note: pages 15-16, figure 1, places visited together].
	It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since both references are directed toward optimized sharing of information by extracting information from profiles of users, and Saini et al. further discloses how this information can be used to analyze related travel interests.

The limitations of claim 66 parallels claim 56; therefore, it is rejected under the same rationale.

Claim(s) 59-61 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US Patent 11,082,472 B2 in view of Kurashima et al. Travel Route Recommendation Using Geotags in Photo Sharing Sites.

Although Shah et al. teach the invention as applied to independent claims 52 and 62, they do not explicitly teach dependent claims 59-61 and 69-71; however Kurashima et al. teach the feature as follows:

Claim 59: The method of claim 57, wherein the plurality of supplemental media content items are arranged in an order based on a distance computed between the location referenced in the media asset and the respective physical locations associated with each of the supplemental media content items [note: page 579,”Tthe results are ranked”]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since both references are directed toward optimized sharing of information and ranking of results is a well known method of soring information so as to depict the top results first.
Claim 60: The method of claim 57, wherein determining the physical location associated with the media content item that is associated with the user profile comprises: extracting a geotag from the media content item, wherein the geotag is associated with the media content item based on a current location of a user associated with the user profile at a time of generation of the media content item [note: page 579, Abstract, “create geotagged photos enable people to share their personal experiences as tourists at specific locations and times.”]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since both references are directed toward optimized sharing of information and geotags are a well known method of tagging multimedia data for later use.
Claim 61: The method of claim 57, wherein determining the location referenced in the media asset matches the physical location associated with the media content item associated with the user profile comprises: analyzing the media asset to determine a landmark referenced in the media asset; identifying a landmark in a media content item associated with the user profile; and determining the landmark identified in the media content item matches the landmark referenced in the media asset [note: page 579, Abstract, “create geotagged photos enable people to share their personal experiences as tourists at specific locations and times.”, “and diverse travel routes that link key landmarks”; page 581, using geotags and linking landmarks; figure 2, Landmark ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since both references are directed toward sharing  information and geotags are a well known method of tagging multimedia data for later use such as for detecting landmarks.

The limitations of claims  69-70 parallel claims 59-61; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169